Exhibit 10.2

 

Goldman, Sachs & Co.

200 West Street

New York, NY 10282

 

 

October 25, 2011

 

To: Textron Inc.

40 Westminster Street

Providence, RI 02903

Attention: Chief Financial Officer

Telephone No.:

(401) 421-2800

Facsimile No.:

(401) 457-3533

 

Warrant Amendment and Termination Agreement

 

This letter agreement (this “Warrant Amendment and Termination Agreement”),
subject to certain conditions set forth herein, (i) amends the terms and
conditions of the transaction (the “Base Warrant Transaction”) entered into
between Goldman, Sachs & Co. (“Bank”) and Textron Inc. (“Company”), pursuant to
a letter agreement dated April 29, 2009, entitled Issuer Warrant Transaction (as
amended, reformed or modified prior to the date hereof, the “Base Warrant
Confirmation”) and (ii) terminates the transaction (the “Additional Warrant
Transaction” and together with the Base Warrant Transaction, the “Warrant
Transactions”) entered into between Goldman, Sachs & Co. (“Bank”) and Textron
Inc. (“Company”), pursuant to a letter agreement dated April 30, 2009, entitled
Additional Issuer Warrant Transaction (as amended, reformed or modified prior to
the date hereof, the “Additional Warrant Confirmation” and together with the
Base Warrant Confirmation as amended hereby, the “Confirmations”).  Any
capitalized term used herein with respect to any Warrant Transaction but not
otherwise defined shall have the meaning assigned to it in the Confirmation for
such Warrant Transaction.

 

1.                                      Amendment of the Base Warrant
Transaction.  Effective on the date hereof, the Base Warrant Confirmation is
hereby amended as follows:

 

(A)                             the definition of “Number of Warrants” in
Section 2 of the Base Warrant Confirmation is amended by replacing “20,571,435”
with “13,985,490”;

 

(B)                               the definition of “First Expiration Date” in
Section 2 of the Base Warrant Confirmation is amended by replacing “August 1,
2013” with “February 22, 2013”; and

 

(C)                               Schedule A to the Base Warrant Confirmation,
setting forth the Daily Number of Warrants for each Expiration Date, is replaced
in its entirety by Schedule A attached hereto.

 

2.                                      Termination of Additional Warrant
Transaction.  Effective on the date hereof, the Additional Warrant Transaction
shall automatically terminate and all of the respective rights and obligations
of the parties with respect to such Additional Warrant Transaction shall be
cancelled and terminated, and each party shall be released and discharged by the
other party and agrees not to make any claim against the other party with
respect to any obligations of the other party pursuant to such Additional
Warrant Transaction.

 

3.                                      Amendment and Termination Payments. In
consideration of the amendment of the Base Warrant Transaction pursuant to
Section 1 above, Company agrees to pay to Bank on the Payment Date (as defined
below) an amount in USD equal to the Base Warrant Amendment Amount (as defined
in Schedule B hereto).  In consideration of the termination of the Additional
Warrant Transaction pursuant to Section 2 above, Company agrees to pay to Bank
on the Payment Date an amount in USD equal to the Additional Warrant Termination
Amount (as defined in Schedule B hereto).  For the avoidance of doubt, no
additional amount shall be payable by either party pursuant to the Equity
Definitions, the Confirmations, the Agreement (as defined in the Base Warrant
Confirmation) or the

 

--------------------------------------------------------------------------------


 

Agreement (as defined in the Additional Warrant Confirmation) in respect of the
amendment of the Base Warrant Transaction pursuant to Section 1 above or the
termination of the Additional Warrant Transaction pursuant to Section 2 above.

 

“Payment Date” means the third Currency Business Day (as defined in the 1996
ISDA Equity Derivatives Definitions) following the date hereof.

 

4.                                      Representations and Warranties.

 

(i)                                         Company represents and warrants to
Bank that:

 

(a)                                Company has all necessary corporate power and
authority to execute and deliver this Warrant Amendment and Termination
Agreement and to perform its obligations hereunder and under the Base Warrant
Transaction as amended hereby; such execution, delivery and performance have
been duly authorized by all necessary corporate action on Company’s part; and
this Warrant Amendment and Termination Agreement has been duly and validly
executed and delivered by Company and this Warrant Amendment and Termination
Agreement and the Base Warrant Confirmation as amended hereby each constitutes
its valid and binding obligation, enforceable against Company in accordance with
its terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (whether considered in a
proceeding at law or in equity) and except that rights to indemnification and
contribution hereunder may be limited by federal or state securities laws or
public policy relating thereto.

 

(b)                               Neither the execution and delivery of this
Warrant Amendment and Termination Agreement nor the incurrence or performance of
obligations of Company hereunder and under the Base Warrant Confirmation as
amended hereby will conflict with or result in a breach of the certificate of
incorporation or by-laws (or any equivalent documents) of Company, or any
applicable law or regulation, or any order, writ, injunction or decree of any
court or governmental authority or agency, or any agreement or instrument to
which Company or (to the extent such agreement is material to Company and its
subsidiaries taken as a whole) any of its subsidiaries is a party or by which
Company or (to such extent) any of its subsidiaries is bound or to which Company
or (to such extent) any of its subsidiaries is subject, or constitute a default
under, or result in the creation of any lien under, any such agreement or
instrument.

 

(c)                                No consent, approval, authorization, or order
of, or filing with, any governmental agency or body or any court is required in
connection with the execution and delivery of this Warrant Amendment and
Termination Agreement or performance by Company of this Warrant Amendment and
Termination Agreement and the Base Warrant Confirmation as amended hereby,
except such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”), the Securities
Exchange Act of 1934, as amended, or state securities laws.

 

(d)                               It is an “eligible contract participant” (as
such term is defined in Section 1(a)(12) of the Commodity Exchange Act, as
amended).

 

(e)                                It is a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act, or an “accredited investor” as
defined under the Securities Act.

 

(f)                                  Each of it and its affiliates is not, on
the date hereof, in possession of any material non-public information with
respect to Company.

 

2

--------------------------------------------------------------------------------


 

(g)                                There is no internal policy, whether written
or oral, of Company that would prohibit Company from entering into any aspect of
this Warrant Amendment and Termination Agreement or from remaining party to the
Base Warrant Confirmation as amended hereby.

 

(ii)                                 Each of Bank and Company represents that
(a) it is entering into this Warrant Amendment and Termination Agreement, and is
party to the Base Warrant Confirmation as amended hereby, as principal (and not
as agent or in any other capacity); (b) neither the other party nor any of its
agents are acting as a fiduciary for it; (c) it is not relying, in entering into
this Warrant Amendment and Termination Agreement, or in remaining party to the
Base Warrant Transaction as amended hereby, upon any representations except
those expressly set forth in this Warrant Amendment and Termination Agreement,
the Agreement (as defined in the Base Warrant Confirmation), the Agreement (as
defined in the Additional Warrant Confirmation) or the Confirmations; (d) it has
not relied on the other party for any legal, regulatory, tax, business,
investment, financial, and accounting advice, and it has made its own
investment, hedging, and trading decisions based upon its own judgment and not
upon any view expressed (whether written or oral) by the other party or any of
its agents; and (e) it is entering into this Warrant Amendment and Termination
Agreement, and is party to the Base Warrant Confirmation as amended hereby, with
a full understanding of the terms, conditions and risks thereof and it is
capable of and willing to assume those risks.

 

(iii)                              Company further represents that (a) it has
consulted with and received advice from its own tax advisors regarding the tax
aspects of the Warrant Amendment and Termination Agreement and the Base Warrant
Transaction as amended hereby and (b) it has made its own independent decision
(I) to enter into the Warrant Amendment and Termination Agreement and remain
party to the Base Warrant Transaction as amended hereby and (II) as to whether
each of the Warrant Amendment and Termination Agreement and the Base Warrant
Transaction as amended hereby is appropriate or proper for it, based upon its
own judgment and upon advice from such advisors as it has deemed necessary. No
communication (written or oral) received from Bank shall be deemed to be an
assurance or guarantee as to the expected results of the Warrant Amendment and
Termination Agreement or the Base Warrant Transaction as amended hereby.

 

(iv)                             Company represents and warrants to Bank that
Company is not terminating the Additional Warrant Transaction or amending the
Base Warrant Transaction pursuant to this Warrant Amendment and Termination
Agreement to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for the Shares) or to raise or depress
or otherwise manipulate the price of the Shares (or any security convertible
into or exchangeable for the Shares).

 

(v)                                Company represents, warrants and covenants to
Bank that Company will not seek to control or influence Bank’s decision to make
any purchases or sales of Shares with respect to any amendment or termination of
any Warrant Transaction under this Warrant Amendment and Termination Agreement,
including, without limitation, Bank’s decision to enter into or unwind any
hedging transactions.

 

5.                                     Opinion.  Company shall have delivered to
Bank on the date hereof an opinion of counsel (including an in-house lawyer of
Company), dated as of such date, with respect to the matters set forth in
Sections 4(i)(a) through (c) of this Warrant Amendment and Termination
Agreement.

 

6.                                      [Reserved.]

 

7.                                      Waiver of Jury Trial. Each party waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in respect of any suit, action or proceeding relating to this
Warrant Amendment and Termination Agreement. Each party (i) certifies that no
representative, agent or attorney of either party has represented, expressly or
otherwise, that such other party would not, in the event of such a suit, action
or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that
it and the other party have been induced to enter into this Warrant Amendment
and Termination

 

3

--------------------------------------------------------------------------------


 

Agreement, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

8.                                      Tax Disclosure. Effective from the date
of commencement of discussions concerning this Warrant Amendment and Termination
Agreement, Company and each of its employees, representatives, or other agents
may disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of this Warrant Amendment and Termination Agreement,
the Base Warrant Transaction as amended hereby and all materials of any kind
(including opinions or other tax analyses) that are provided to Company relating
to such tax treatment and tax structure.

 

9.                                      No Additional Amendments or Waivers. 
Except as expressly amended hereby, all the terms of the Base Warrant
Transaction and provisions in the Base Warrant Confirmation shall remain and
continue in full force and effect and are hereby confirmed in all respects.

 

10.                                Counterparts.  This Warrant Amendment and
Termination Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if all of the signatures thereto
and hereto were upon the same instrument.

 

11.                                Governing Law.  The provisions of this
Warrant Amendment and Termination Agreement shall be governed by the New York
law (without reference to choice of law doctrine to the extent inconsistent with
choice of New York law).

 

4

--------------------------------------------------------------------------------


 

Company hereby agrees (a) to check this Warrant Amendment and Termination
Agreement carefully and immediately upon receipt so that errors or discrepancies
can be promptly identified and rectified and (b) to confirm that the foregoing
(in the exact form provided by Bank) correctly sets forth the terms of the
agreement between Bank and Company with respect to the matters set forth herein,
by manually signing this Warrant Amendment and Termination Agreement or this
page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. (212) 428-1980/83.

 

 

 

Very truly yours,

 

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

 

 

 

By:

/s/ Daniel Kopper

 

 

Authorized Signatory

 

 

Name: Daniel Kopper

 

Agreed and Accepted By:

 

TEXTRON INC.

 

 

By:

/s/ Mary F. Lovejoy

 

Name: Mary F. Lovejoy

 

Title: Vice President and Treasurer

 

 

--------------------------------------------------------------------------------


 

Schedule A

 

For each Expiration Date, the Daily Number of Warrants is set forth below.

 

Expiration Date

 

Daily Number of Warrants

 

February 22, 2013

 

310,788

 

February 25, 2013

 

310,788

 

February 26, 2013

 

310,788

 

February 27, 2013

 

310,788

 

February 28, 2013

 

310,788

 

March 1, 2013

 

310,788

 

March 4, 2013

 

310,788

 

March 5, 2013

 

310,788

 

March 6, 2013

 

310,788

 

March 7, 2013

 

310,788

 

March 8, 2013

 

310,788

 

March 11, 2013

 

310,788

 

March 12, 2013

 

310,788

 

March 13, 2013

 

310,788

 

March 14, 2013

 

310,788

 

March 15, 2013

 

310,789

 

March 18, 2013

 

310,789

 

March 19, 2013

 

310,789

 

March 20, 2013

 

310,789

 

March 21, 2013

 

310,789

 

March 22, 2013

 

310,789

 

March 25, 2013

 

310,789

 

March 26, 2013

 

310,789

 

March 27, 2013

 

310,789

 

March 28, 2013

 

310,789

 

April 1, 2013

 

310,789

 

April 2, 2013

 

310,789

 

April 3, 2013

 

310,789

 

April 4, 2013

 

310,789

 

April 5, 2013

 

310,789

 

April 8, 2013

 

310,789

 

April 9, 2013

 

310,789

 

April 10, 2013

 

310,789

 

April 11, 2013

 

310,789

 

April 12, 2013

 

310,789

 

April 15, 2013

 

310,789

 

April 16, 2013

 

310,789

 

April 17, 2013

 

310,789

 

April 18, 2013

 

310,789

 

April 19, 2013

 

310,789

 

April 22, 2013

 

310,789

 

April 23, 2013

 

310,789

 

April 24, 2013

 

310,789

 

April 25, 2013

 

310,789

 

April 26, 2013

 

310,789

 

 

--------------------------------------------------------------------------------


 

Schedule B

 

Amendment and Termination Payments

 

Base Warrant Amendment Amount:

 

USD

60,843,057

 

Additional Warrant Termination Amount:

 

USD

5,636,365

 

 

--------------------------------------------------------------------------------